Title: To Alexander Hamilton from Jeremiah Wadsworth, 31 May 1795
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Dear Sir
Hartford May 31. 1795
Your favor of the 27 April came duly to hand but I could not procure the enclosed paper untill Yesterday. The amount is in pounds Lawfull Money Dollars at Six Shillings or three & one third to ye Pound. Your favor of the 26th instant I have but the paper refered to ⟨has⟩ not yet reached me. If it ever should it shall be disposed of as you wish.
Yours sincerly

Jerh Wadsworth

